November 3, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                            CITY OF HOUSTON, Appellant

NO. 14-11-00136-CV                       V.

                          ROSALBA RODRIGUEZ, Appellee
                              ____________________

      This court today heard a motion for rehearing filed by appellant, CITY OF
HOUSTON.       We order that the motion be overruled, and that this court’s former
judgment of July 12, 2011, be vacated, set aside, and annulled. We further order this
court’s opinion of July 12, 2011 withdrawn.

      This cause, an interlocutory appeal from the order in favor of appellee, ROSALBA
RODRIGUEZ, signed February 7, 2011, was heard on the transcript of the record. We
have inspected the record and find no error in the order. We order the order of the court
below AFFIRMED.

      We order appellant, CITY OF HOUSTON, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.